DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-8, 11-16 are pending.
Claims 1 and 8 are independent and currently amended.
Claims 15 and 16 are withdrawn.



Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not fully persuasive.
35 U.S.C. 112(a)
The prior rejection of claims 1, 4-8, and 11-14 under 35 U.S.C. 112(a) are withdrawn in view of the current amendments.
35 U.S.C. 103(a)
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments and applying the newly cited Martin (US 2013/0191251 A1) and Kalin (US 2012/0197700 A1) references.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2013/0191251 A1) in view of Kalin (US 2012/0197700 A1).

Regarding claims 1 and 8, Martin discloses method for transferring data, the method comprising:
receiving, by a device comprising a memory and a processor in communication with the memory, identification information of a to-be-purchased item from an initiating user client, the identification information of the to-be-purchased item comprising an identification of the to-be- purchased item (see FIG. 11A steps 1110, 1115, 1120; para. 0042-0044); 
creating, by the device, target information based on the identification information of the to-be-purchased item, the target information comprising a total amount for the to-be-purchased item, wherein the total amount for the to-be-purchased item comprises a value of the to-be- purchased item (see FIG. 11A steps 1110, 1115, 1120; para. 0042-0044); 
returning, by the device, the target information to the initiating user client, so that the initiating user client is configured to create a request for transferring data and send the request for transferring date to the device, the request for transferring data comprising an initiating user identification and the target information (see FIG. 11A step 1125; para. 0042-0044); 
receiving, by the device, the request for transferring data from the initiating user client (see FIG. 11A step 1125; para. 0042-0044); 
creating, by the device, a data transfer interface that corresponds to the to-be-purchased item according to the target information (see FIG. 11A step 1125; para. 0042-0044); 
publishing, by the device, the data transfer interface on a social information display platform of an initiating user associated with the initiating user identification, wherein the data transfer interface is operable to be utilized for transferring data associated with the to-be- purchased item, the social information display being a closed social information display platform for publication and data transfer, wherein information published on the closed social information display platform is only visited by users on a relationship chain of the initiating user and no jump to other application is triggered (see FIG. 11A step 1125; para. 0034, 0042-0044); 2
obtaining a receiving account that corresponds to the to-be-purchased item according to the target information and is configured for receiving data transfers that utilizes the data transfer interface, said receiving account having a value representing a medium of exchange (see para. 0035, wherein the gifting platform must have a receiving account in order to receive the funds from a contributor); 
receiving trigger requests from a first user client and a second user client for triggering the data transfer interface to call a first account and a second account respectively corresponding to the first user client and the second user client, subtracting a first amount indicated by the first user from the first account and a second amount indicated by the second user from the second 
Martin does not explicitly disclose the following limitations taught by Kalin:
sending to the first user client and the second user client, a first percentage of the amount asked for the to-be-purchased item that was contributed individually by the first user client and a second percentage of the amount asked for the to-be-purchased item that was contributed individually by the second user client, respectively (see FIG. 7, wherein the display of the numeric contribution of each user is a percentage of the total amount); 
receiving a message for querying a current completion percentage for data transferred from a third user, the message comprising an order number (see FIG. 3 Link; para. 0064, wherein “order number” does not patentably distinguish over the disclosure of exemplary order identifier “sharedCartA” because there is no functional difference between the identifier being alphabetic, alphanumeric, or numeric); 
upon receiving the message for querying the completion percentage, determining, based on the order number, whether the third user once participates in contributing to the to-be- purchased item (see FIG. 7 element 150); and 
in response to determining that the third user once participates in contributing to the to-be purchased item, sending the current completion percentage for data transferred to the third user (see FIG. 7 element 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for transferring data of Martin to include those features taught by Kalin as discussed above.
One skilled in the art would have been motivated to make the modification in order to provide an indication of visual progress including displaying a list of people who have committed to contribute funds toward the purchase of one or more items (see Kalin, para. 0074).

Regarding claims 4 and 11, Martin discloses one or both of: obtaining a total amount asked for the to-be-purchased item according to the target information, and utilizing the total amount asked as an upper limit for the value of the data to be transferred through the data transfer interface; and obtaining a minimum transfer amount for the to-be-purchased item, and utilizing the minimum transfer amount as a lower limit for the value of the data to be transferred through the data transfer interface (see para. 0035, 0043).

Regarding claim 5, Kalin teaches at least one of: in instances when a data transfer operation triggered by the first user client is complete, sending an actual transferred data indication to the first user client according to the amount subtracted from the first account and transferred using the data transfer interface; in instances when a sum of one or more amounts corresponding to data transferred for the to-be-purchased item using the data transfer interface, reaches the total amount asked for the to- be-purchased item, sending an actual transferred data indication representing the sum to one or more user clients that participated in transferring the data for the to-be-purchased item; and in instances when the data transfer operation of the first user is complete, sending to the first user client, an indication of a percentage of the amount asked for the to-be-purchased item that was contributed by the first user, based on a ratio of the amount subtracted from the first account to the total amount asked for the to-be-purchased item (see FIG. 7).

Regarding  claim 12, Kalin teaches in instances when a data transfer operation triggered by the first user client is complete, send an actual transferred data indications to the first user client according to the amount subtracted from the first account and transferred using the data transfer interface; in instances when a sum of one or more amounts corresponding to data transferred for the to-be-purchased item using the data transfer interface reaches the total amount asked for the to- be-purchased item, send an actual transferred data indication that represents the sum to one or more user clients that participated in transferring the data for the to-be-purchased item; and in instances when the data transfer operation of the first user is complete, send to the first user client, an indication of a percentage of the amount asked for the to-be-purchased item that was contributed by the first user when paying for the to-be-purchased item, based on a ratio of the amount subtracted from the first account to the total amount asked for the to-be-purchased item (see FIG. 7).

Regarding claims 7 and 14, Kalin teaches when receiving a request for querying progress of a data transfer from a fourth user, sending an indication of current actual transferred data for the to-be-purchased item made by the fourth user to a fourth user client; or when receiving a request to query a contribution percentage for data transferred from a fifth user, sending to a fifth user client, an indication of a percentage of an amount asked for the to-be-purchased item that was contributed by the fifth user in a data transfer when paying for the to-be-purchased item (see FIG. 7).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Kalin, further in view of Harvilicz (US 2013/0226688 A1, cited in prior Office Action).

Regarding claims 6 and 13, Martin does not explicitly disclose the following limitations which Harvilicz teaches: in instances when a data transfer operation is not performed by any user within a first time limit, closing the data transfer interface; or in instances when a sum of the amounts in one or more data transfers made within a second time limit by one or more users utilizing the data transfer interface is less than a total amount asked for the to-be-purchased item, closing the data transfer interface and refunding the one or more amounts transferred by the one or more users to their own accounts respectively (see para. 0070-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the funding method of Martin to include those features discussed as taught by Harvilicz above.
One skilled in the art would have been motivated to make the modification because it is fair to release funds to the beneficiary or refund users based on whether or not a goal was met (see Harvilicz, para. 0070-0071).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T WONG/Primary Examiner, Art Unit 3692